DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 

Response to Amendment
The amendment and/or arguments submitted on 02/14/2022 is/are being considered by the examiner.
Claims 1, 3-20 are pending:
Claims 2 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 


Applicant asserts, page 6, that Whitley fails to disclose “a first connection with the winglet as claimed and wherein that connector also passes through the passage of the fan blade and connects to the central hub of the fan”.
The office respectfully disagrees. As best seen in Fig7 of Whitley, Tabs 770 is the first connection of the winglet 740 as claimed and as explained in detail in the rejection below. Further, the connector – adaptor 773 passes through the cavity of the fan blade, and adaptor 773 connects to the central hub of the fan by way of blade 118. Applicant appears to be implying that the connector is required to pass through the entirety of the blade cavity and directly interface with the central hub of the fan, however this implication is not commensurate in scope with the claim language as presented.

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejection by Fizer (US 8,770,937), in view of Bennett (US 2008/0037264) have been fully considered. 
In the context of claim 1
Applicant asserts, page 6, that Fizer fails to disclose the second coupling positioned within the passage.
The office agrees, and the rejection of record is overcome.
In the context of Claim 14
Applicant asserts, page 7, that Fizer fails to disclose the first connection interface between the winglet and the connector is within the cavity of the fan blade.
The office agrees, and the rejection of record is overcome.
In the context of Claim 18
Applicant asserts, page 7, that Fizer fails to disclose the connection interface between the winglet and the connector is within the cavity of the fan blade.
The office agrees, and the rejection of record is overcome.


Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitley (US 9,726,192)
Claim 14
Whitley discloses: 
“An apparatus for connecting with a fan blade of a fan (Fig1-12), comprising: 
A connector including a first end and a second end (best seen Fig7, adaptor 773, first end on radially outward end, second end on radially inwards end); and
a winglet configured to couple with the fan blade (best seen Fig7, winglet 740), the winglet including an extension (tabs 770) configured to connect with the first end of the connector (best seen  to form a first connection between the connector and the winglet (tabs 770 forms the first connection between winglet 740 and adaptor 773), wherein the first connection is located at least partially within the cavity of the fan blade (best seen Fig7, tabs 770 are at least partially within and pass through the cavities 454a/b of the fan blade 118), and wherein the first connection is adapted to secure the winglet to the fan (best seen Fig1/7, tabs 770 secure winglet 740 to the fan via the adaptor 773 and rivet located in hole 783, C8L43-46),
wherein the connector passes through the cavity of the fan blade (best seen Fig7, adaptor 773 passes within the cavity of blade 118) and the second end of the connector connects to a central hub of the fan (best seen Fig1/7, second radially inwards end of adaptor 773 connects to the central hub of the fan by way of blade 118).”
Claim 15
Whitely discloses: “The apparatus of claim 14, wherein the extension extends from an inner portion of the winglet (best seen Fig7, tabs 770 extends from radially inner portion of body 740).”
Claim 16
Whitely discloses: “The apparatus of claim 14, wherein the first connection between the connector and the winglet comprises at least one fastener (best seen Fig7, tabs 770 comprise a rivet in hole 783; C8L43-46).”
Claim 17
Whitely discloses: 
“A fan (Fig1; Claim 1) including a plurality of the apparatuses of claim 14 (see claim 14).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 9-15, 17-19, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fizer (US 8,770,937), in view of Bennett (US 2008/0037264)
Claim 1
Fizer discloses:
“An apparatus (Fig1-13), comprising: 
(a) a motor (motor assembly 20; claim 1);  
(b) a rotatable hub coupled to the motor (hub assembly 100; claim 1); 
(c) at least one fan blade (blades 200/700) comprising: 
i. a blade first end coupled to the rotatable hub (best seen Fig1; Claim 1), 
ii. a blade second end (best seen Fig1; Claim 1), 
iii. a leading edge (best seen Fig1; Claim 1), 
iv. a trailing edge (best seen Fig1; Claim 1), 
v. a passage extending from the blade first end to the blade second end (best seen Fig2/3/8, channel 210; Claim 1), and 
vi. a winglet attached to the second end (best seen Fig2/3/12, winglet 220/720; Claim 6); and 
(d) at least one flexible … (cable 350/650) extending through the passage of the at least one fan blade (best seen Fig8/11/13; Claim 1), and wherein the at least one flexible … is coupled at a … first end to the rotatable hub (best seen Fig9-11, cables 350/650 coupled to plate 302/602) by way of a first coupling (best seen Fig5/6/9-11, coupling 310) and wherein the at least one flexible … is further coupled at a … second end to the winglet (best seen Fig7-8/12-13) …
wherein the winglet includes a winglet anchor (best seen Fig8/12/13, cables 350/650 connected to anchor portion of winglet) …, and wherein the … second end connects to the winglet anchor (best seen Fig8/12/13, cables 350/650 connected to anchor portion of winglet) …”
Fizer is silent to the use of a strap to provide the tether, however Fizer does disclose the application of tether cable 350/650. Fizer is further silent to a second coupling being positioned within the passage.
Bennett teaches (Fig1-3; Para17) that cables, straps, belts, ropes, and cords are all recognized art alternatives to provide structural tethering support between components in ceiling fans. Bennett further teaches (Fig3; Para17) to apply an internally directly mounted coupling to attach the far end of tether 20 in order to interface with the structure on the far end of the tether.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the simple substitution of the cable Fizer for a strap as Bennett teaches that cables and straps are recognized art alternatives that provide structural tethering support between components in ceiling fans, and to substitute the through winglet anchor attachment of Fizer for the internally directly mounted coupling of Bennett as such an arrangement is taught by Bennett to be known in the art and one of ordinary skill in the art would make such a modification as part of the simple substitution of the cable of Fizer to the strap of Bennett, with the reasonable expectation of successfully providing a fan blade with a tethering support strap with an internal mounting coupling.
Claim 3
The modified arrangement of Fizer by the teachings of Bennett, discloses: “The apparatus of claim 1, wherein the winglet anchor is further configured to fit around an exterior of the at least one fan blade (Fizer: best seen Fig7-8/12-13, anchoring portion of winglet 220/720 is radially around the exterior of the corresponding blade 200/700).”
Claim 4
The modified arrangement of Fizer by the teachings of Bennett, discloses: “The apparatus of claim 3, wherein the anchor further includes a perimeter extension configured to fit around the exterior (Fizer: best seen Fig7-8/12-13, anchoring portion of winglet 220/720 has an extension transverse to the blade span around the exterior perimeter of the corresponding blade 200/700 due to being a three dimensional structure).”
Claim 5
The modified arrangement of Fizer by the teachings of Bennett, discloses: “The apparatus of claim 4, wherein the inner extension extends from an inside face of the winglet (limitation is within the scope of the combination as discussed in claim 1, second coupling anchor is within the cavity of the blade ).”
Claim 6
The modified arrangement of Fizer by the teachings of Bennett, discloses: “The apparatus of claim 4, wherein the inner extension extends parallel to a longitudinal axis of the flexible strap (limitation is within the scope of the combination as discussed in claim 1, second coupling anchor of Bennett primary extends in a direction parallel to the longitudinal axis of cable 350/650 due to being a three dimensional structure; Bennett: strap).”
Claim 7
The modified arrangement of Fizer by the teachings of Bennett, discloses: “The apparatus of claim 4, wherein the inner extension is configured to form an anchor point for the at least one flexible strap at the strap second end (limitation is within the scope of the combination as discussed in claim 1, second coupling anchor of Bennett).”
Claim 9
The modified arrangement of Fizer by the teachings of Bennett, discloses: “The apparatus of claim 1, wherein the rotatable hub includes a hub anchor (Fizer: best seen Fig4-6,9/10-11, anchors 310/610) configured to provide an attachment point for the at least one flexible strap at the strap first end (Fizer: best seen Fig4-6,9/10-11).”
Claim 10
The modified arrangement of Fizer by the teachings of Bennett, discloses: “The apparatus of claim 9, wherein the hub anchor includes a threaded insert (Fizer: best seen Fig9/11, nut 358/654).”
Claim 11
The modified arrangement of Fizer by the teachings of Bennett, discloses: “The apparatus of claim 10, wherein at least one fastener passes through the threaded insert in a direction transverse to a longitudinal axis of the at least one fan blade (Fizer: best seen Fig9/11, threaded shaft portion 354/652 has dimension in the transverse direction due to being a three dimensional structure).”
Claim 12
The modified arrangement of Fizer by the teachings of Bennett, discloses: “The apparatus of claim 1, wherein the at least one flexible strap has a first mounting bracket attached to a first strap end (see claim 1) and a second mounting bracket attached to a strap second end (see claim 1).”
Claim 13
The modified arrangement of Fizer by the teachings of Bennett, discloses: “The apparatus of claim 1, wherein the at least one fan blade comprises a plurality of fan blades (Fizer: best seen Fig1; Claim 1), each of the plurality of fan blades coupled to the rotatable hub (Fizer: best seen Fig1, hub assembly 100; claim 1); and wherein the at least one flexible strap comprises a plurality of flexible straps (Fizer: best seen Fig4/10, cables 350/650; Bennett: strap), each of the plurality of flexible straps located in a respective passage of one of a respective the plurality of fan blades (Fizer: best seen Fig8/11/13; Claim 1), and each of the plurality of flexible straps coupled at a respective strap first end to the rotatable hub (Fizer: best seen Fig9-11, cables 350/650 coupled to plate 302/602; Bennett: strap) and coupled at a respective strap second end to an extension of the winglet within the respective passage (limitation is within the scope of the combination as discussed in claim 1, second coupling anchor of Bennett).”
Claim 14
The modified arrangement of Fizer by the teachings of Bennett, discloses: 
“An apparatus for connecting with a fan blade of a fan (Fizer: Fig1-13), comprising: 
a connector (Bennett: Para17; Fig3, internally directly mounted coupling to attach the far end of tether 20) including a first end (radially outer end of mounted coupling that is mounted as part of the winglet anchor 220/720 of Fizer) and a second end (radially inner end of mounted coupling that holds end of the strap of Bennett); and
a winglet configured to couple with the fan blade (Fizer: best seen Fig2/3/12, winglet 220/720; Claim 6), the winglet including an extension (Fizer: best seen Fig7-8/12-13, anchoring portion of winglet 220/720 has an extension radially around the exterior of the corresponding blade 200/700) configured to connect with the first end of the connector to form a first connection between the connector and the winglet (limitation is within the scope of the combination as discussed in claim 1. second coupling anchor of Bennett is mounted to winglet 220/720 within the fan blade cavity), wherein the first connection is located at least partially within the cavity of the fan blade (limitation is within the scope of the combination as discussed in claim 1. second coupling anchor of Bennett is mounted to winglet 220/720 within the fan blade cavity), and wherein the first connection is adapted to secure the winglet to the fan (limitation is within the scope of the combination as discussed in claim 1. Fizer: best seen Fig9-11, cables 350/650 coupled to connect plate 302/602 and winglet 220/720 with on both ends of blade 220/720 to the rest of the ceiling fan via plate 302/602; Bennett: strap, second coupling anchor of Bennett is mounted to winglet 220/720 within the fan blade cavity);
wherein the connector passes through the cavity of the fan blade (limitation is within the scope of the combination as discussed in claim 1. second coupling anchor of Bennett is mounted to winglet 220/720 within the fan blade cavity) and the second end of the connector connects to a central hub of the fan (limitation is within the scope of the combination as discussed in claim 1. Second end of second coupling anchor of Bennett is connected to the central hub of the fan via the strap of Bennett).”
Claim 15
The modified arrangement of Fizer by the teachings of Bennett, discloses: “The apparatus of claim 14, wherein the extension extends from an inner portion of the winglet (Fizer: best seen Fig7-8/12-13, anchoring portion of winglet 220/720 extension includes a portion that extends from the radially inward face of itself towards a radially outward face and in chordwise directions).”
Claim 17
The modified arrangement of Fizer by the teachings of Bennett, discloses: 
“A fan (Fizer: Fig1; Claim 1) including a plurality of the apparatuses of claim 14 (see claim 14).”
Claim 18
The modified arrangement of Fizer by the teachings of Bennett, discloses: 
“An apparatus for a fan (Fizer: Fig1-13) including a motor (Fizer: motor assembly 20; claim 1) and a rotatable hub rotatably coupled to the motor (Fizer: hub assembly 100; claim 1), comprising: 
(a) a plurality of fan blades (Fizer: blades 200/700), each fan blade of the plurality of fan blades having a passage extending from a first end of the fan blade to a second end of the fan blade (Fizer: best seen Fig2/3/8, channel 210; Claim 1); 
(b) a winglet attached to the second end of each fan blade (Fizer: best seen Fig2/3/12, winglet 220/720; Claim 6); and 
(c) at least one connector extending through the passage of each fan blade (limitation is within the scope of the combination as discussed in claim 1. second coupling anchor of Bennett is mounted to winglet 220/720 within the fan blade cavity) and coupled to the winglet to form a connection between the at least one connector and the winglet (limitation is within the scope of the combination as discussed in claim 1. second coupling anchor of Bennett is mounted to winglet 220/720 within the fan blade cavity), wherein said connection is located within the passage (limitation is within the scope of the combination as discussed in claim 1. second coupling anchor of Bennett is mounted to winglet 220/720 within the fan blade cavity).”
Claim 19
The modified arrangement of Fizer by the teachings of Bennett, discloses: “The apparatus of claim 18, wherein the at least one connector comprises a flexible strap (Fizer: best seen Fig8/11/13, cable 350/650; Claim 1; Bennett: strap) attached to an inner portion of the winglet (limitation is within the scope of the combination as discussed in claim 1. second coupling anchor of Bennett is mounted to winglet 220/720 within the fan blade cavity).”


Allowable Subject Matter
Claim 8, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “at least one fastener passes through the anchor point in a direction transverse to a longitudinal axis of the at least one fan blade.” in combination with the remaining limitations of the claim.
Claim 20
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “the flexible strap is attached to the inner portion of the winglet by a removable fastener.” in combination with the remaining limitations of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/Ninh H. Nguyen/Primary Examiner, Art Unit 3745